Name: 85/85/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/75/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  fisheries;  EU finance
 Date Published: 1985-02-08

 Avis juridique important|31985D008585/85/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/75/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 037 , 08/02/1985 P. 0024 - 0027+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 28 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/75/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 85/85/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/75/EEC ( 1 ) , THE COMMISSION INSTITUTED FOR THE FISHERIES AND AQUACULTURE SECTOR IN THE REGIONS OF LANGUEDOC-ROUSSILLON , PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE , FRANCE A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/75/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/75/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN FRANCE 1 . TITLE PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES FOR THE FISHERIES AND AQUACULTURE SECTOR IN THE FRENCH REGIONS OF LANGUEDOC-ROUSSILLON , PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE . 2 . GENERAL PURPOSE THE PURPOSE OF THE PREPARATORY PILOT ACTION IS TO PINPOINT AND TRY OUT WAYS OF BOOSTING PRODUCTIVITY IN THE FISHERIES AND AQUACULTURE SECTOR IN A NUMBER OF FRENCH REGIONS COVERED BY THE INTEGRATED MEDITERRANEAN PROGRAMMES ; IT WILL ESTABLISH THE PROCEDURES NECESSARY TO ENSURE EFFECTIVE COORDINATION BETWEEN COMMUNITY , NATIONAL AND REGIONAL AUTHORITIES IN THE PREPARATION AND IMPLEMENTATION OF THE PROGRAMMES ; AND IT WILL FACILITATE AN EXPEDITIOUS START TO THE PROGRAMMES . THE ACTION COMPRISES : - SURVEYS TO IDENTIFY THE OBSTACLES TO THE EXPANSION OF FISHING AND AQUACULTURE , THE PRIORITY AREAS IN WHICH ACTION SHOULD BE TAKEN , THE ACTUAL REQUIREMENTS AND THEIR EXPECTED COST , - PROJECTS TO TEST THE SURVEY FINDINGS . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA GIVEN THEIR OBJECTIVE , THE SURVEYS WILL COVER ALL THE AREAS IN FRANCE COVERED BY THE INTEGRATED MEDITERRANEAN PROGRAMME . THE AREAS IN WHICH PILOT PROJECTS WILL BE CARRIED OUT ARE GIVEN BELOW . PROJECT LOCATIONS MAY BE CHANGED , HOWEVER , IN THE LIGHT OF THE SURVEY FINDINGS . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO NOVEMBER 1985 , THE FOLLOWING OPERATIONS WILL BE CARRIED OUT : ( A ) PROTECTED MARINE AREAS : - A SURVEY TO DETERMINE THE CRITERIA AND PRIORITY LOCATIONS FOR ESTABLISHING PROTECTED MARINE AREAS , TO DEFINE THE BEST WAYS OF EXPLOITING SUCH AREAS AND TO ASCERTAIN THE SCALE OF THE INVESTMENT NEEDED AND THE EXPECTED COST , - A PROJECT IN LANGUEDOC-ROUSSILLON ; ( B ) AQUACULTURE : A SURVEY TO DETERMINE THE CRITERIA AND PRIORITIES FOR THE SELECTION OF COASTAL LAGOONS INTENDED FOR DEVELOPMENT , TO IDENTIFY THE BIOLOGICAL , WATER-ENGINEERING AND TECHNICAL PROBLEMS TO BE RESOLVED IN THE SHORT TERM , TO DESIGN THE MOST APPROPRIATE EXPLOITATION MODELS AND TO ASCERTAIN THE EXPECTED COSTS ; ( C ) PROCESSING AND MARKETING : ( I ) A SURVEY TO IDENTIFY CURRENT BOTTLENECKS , TO DEFINE AND APPRAISE THE DEVELOPMENT OPTIONS OPEN AND THE ASSOCIATED TECHNOLOGICAL AND ECONOMIC PROBLEMS , TO ASSESS THE SCALE AND COST OF THE INVESTMENT NEEDED AND TO LOOK INTO THE POSSIBILITY OF DEVELOPING NEW PRODUCTS ; PRIORITY WILL BE ACCORDED TO THE PROCESSING AND MARKETING OF PELAGIC FISH , ( II ) A PROJECT INVOLVING PELAGIC FISH , THE AIM BEING TO DEVELOP NEW PRODUCTS ; ( D ) TECHNICAL ASSISTANCE : THE APPOINTMENT FOR A TWO-YEAR PERIOD OF THREE TECHNICAL ADVISERS FOR FISHERMEN AND AQUACULTURALISTS . 5 . TIMETABLE THE SURVEYS ARE TO BE COMPLETED IN 1984 , AND THE PROJECTS IN THE PERIOD 1984 AND 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : SGCI ( SECRETARIAT OF THE INTERMINISTERIAL COMMITTEE ) , - FOR IMPLEMENTATION : MINISTRY OF TRANSPORT STATE SECRETARIAT ( MARITIME ) AND , BY DELEGATION OF POWERS , FIOM ( FONDS D'INTERVENTION ET D'ORGANISATION DES PRODUITS DE LA MER - SEA PRODUCTS BOARD ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN FRANCE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * ( '000 ECU ) * % * * '000 ECU * % * '000 ECU * % A . PROTECTED MARINE AREAS - SURVEYS * 130 * - * - * 56 * ( 1 ) * - * - * - * - * - * 56 - PROJECT - INVESTMENTS * - * - * - * - * - * 450 * 225 * 50 * - * - * - - BOX DELIMITATION , PROTECTION AND SCIENTIFIC FOLLOW UP * - * - * - * - * - * 320 * - * - * 160 * 50 * 160 B . SURVEY ON DEVELOPMENT OF COASTAL LAGOONS * 130 * - * - * 55 * ( 1 ) * - * - * - * - * - * 55 C . PROCESSING AND MARKETING OF SEA PRODUCTS - SURVEY * 80 * - * - * 80 * ( 1 ) * - * - * - * - * - * 80 - PROJECT * - * - * - * - * - * 300 * 75 * 25 * 60 ( 3 ) * 20 ( 2 ) * 60 D . TECHNICAL ASSISTANCE * 48 * - * - * 24 * 50 * 48 * - * - * 24 * 50 * 48 TOTAL * 388 * - * - * 215 * - * 1 118 * 300 * - * 244 * - * 459 ( 1 ) FIXED SUM CONTRIBUTION . ( 2 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 20 % OF ELIGIBLE PROJECT COSTS IN THE REGIONS OF PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE AND A MAXIMUM 10 % OF ELIGIBLE PROJECT COSTS IN THE REGION OF LANGUEDOC-ROUSSILLON . THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE FINANCING PLAN FOR EACH PROJECT IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 3 ) THE PAYMENTS FOR THIS OPERATION MAY BE COMPLETED IF NECESSARY IN 1986 .